FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Specification
The substitute specification filed 28 DEC 2021 is approved for entry.
The revised Abstract of the Disclosure filed 2 JUL 2020 is objected to because:
the abstract is not a single paragraph - see lines 1-3.  A replacement abstract in one paragraph format presented on a separate sheet is required.
	Correction is required.  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORIKAWA (US 2015/0290604 A1).
The publication to MORIKAWA discloses a rotary mixer fixed to a head portion of a multi-liquid mixture injection machine ¶ [0001] - [0002], wherein one drive rotor 3 and two driven rotors 4, 4 are accommodated parallel to each other in a housing 1, an upper opening portion of the housing is closed by a lid body (the planar horizontal portion of 5), the housing 1 has a mixing space 2 that accommodates the drive rotor 3 and the driven rotors 4, 4, two chemical inflow paths 6, 6a are formed in an upper portion of the housing 1, with outlets being formed in an upper portion of the mixing space 2, an 
 wherein a rotating direction of the drive rotor 3 is opposite to a rotating direction of the uppermost helical element [0018].
The manner in which the recited rotors are driven (such as the directions of rotation) recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, the publication to MORIKAWA discloses all of the recited structure and is believed to disclose the recited directions of rotation of the rotors in the housing.  


APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
With regard to the amendatory subject matter, the subject matter added in lines 7-11 of clam 1 is clearly seen in Figure 4 of  MORIKAWA.  
The subject matter added to the end of claim 1 is seen in Figure 4 as well because the inlet openings 6, 6a each allow a feed of chemical to be injected into the mixing space 2 in which the three rotors (3, 4, 4) are disposed, thus the chemicals are injected into the middle portion of the mixing space 2 (the portion housing the drive rotor 3) and also branch out into two separate flow paths with outlets opening into the outer portions of the mixing space 2, disposed on opposite sides of the middle portion of the mixing space 2, so as to allow the 
Since the inlets 6, 6a are each in fluid communication with both the middle and outer portions of the mixing space 2 to feed the chemicals to the entirety of the mixing space 2, an incoming chemical flow through either inlet 6 or 6a is directed at the middle portion and is deflected into two further flows (the deflection occurring by the presence of the middle rotor 3 and/or element 13 - note Figure 3).  The middle and outer portions of the mixing space 2 must all be fed from the inlet 6 or 6a to ensure the chemicals interact with the three rotors present in the middle and outer portions.  The two further flows diverge from the middle portion to feed chemicals to the outer portions of the mixing space 2 as denoted by the dotted line flows seen below.  
Effectively, the only structure added to the end of claim 1 relates to two chemical inflow paths is formed in an outer side surface of the housing (the inflow paths met by MORIKAWA at 6, 6a; the housing at 1), one inflow path feeding the middle space in which the driving rotor 3 is disposed (met by MORIKAWA at 6 or 6a), the second inflow path branching into two separate flow paths to feed the outer spaces in which the driven rotors 4, 4 are disposed (met by MORIKAWA at 6 or 6a) as depicted in annotated Figure 4 below:  



[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    726
    382
    media_image2.png
    Greyscale

. 
Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments filed 28 DEC 2021 have been fully considered but they are not persuasive.  
The claim amendments fail to define over MORIKAWA for the explicit reasons set forth in the rejection above.  However, to perhaps further the prosecution of this application, the examiner notes a distinction between MORIKAWA and the instant invention is the presence of a deflector element (the triangular shaped piece proximate/to the right of “27” in Figure 4 or the solid area to right of “29a” in Figure 1).  This deflector element appears responsible for preventing the incoming flow supplied through inlet 13a from entering the middle portion 2 of the mixing space and acting to split splitting the incoming flow into two discrete flow paths that are directed toward the outer portions 3, 3a of the mixing space.  Since the inlets in MORIKAWA feed both the middle and outer mixing spaces, such a feature (as in the present invention) that obstructs flow to the middle space while deflecting and splitting the flow into two branching flow paths that only
The objection to the abstract has been clarified herein.  The confusing language related to the abstract in the last office action is regretted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the   



/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        								





13 January 2022